Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 1, 2017

                                       No. 04-16-00478-CR

                                  Jeremy Michael STRAUSER,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 7, Bexar County, Texas
                                   Trial Court No. 514924
                           Honorable Genie Wright, Judge Presiding


                                         ORDER

        The appellant’s motion for extension of time to file brief is granted. The appellant’s brief
is due on March 10, 2015.



                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2017.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court